238 F.2d 623
UNITED STATES ex rel. Earl JORDAN, Petitioner-Appellant,v.Walter B. MARTIN, Warden, Attica Prison, Attica, N.Y., Respondent.
United States Court of Appeals Second Circuit.
Presented Nov. 8, 1956.Decided Nov. 13, 1956.

Before CLARK, Chief Judge, and HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
The movant is mistaken when he says in his motion of November 4, 1956 that this court has reversed its former decisions in United States ex rel. Kalan v. Martin, 2 Cir., 205 F.2d 514 and United States ex rel. Rhein v. Foster, 2 Cir., 175 F.2d 772.  The group of recent cases in this court, which he mistakenly cites in support of his assertion, are still before this court undecided.  If our future decision of those cases, or of any other cases, shall be such as to support the movant's assertion, there will be nothing to prevent him, without need for leave from us or from the court below, to again apply to the court below for a writ of habeas corpus and such an application will be dealt with in accordance with the law as theretofore announced.


2
Motion denied.